3Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response of the applicant has been read and given careful consideration. Rejection of the previous office action, not repeated below are withdrawn in view of the arguments and amendment of the applicant.  Responses to the arguments of the applicant are presented after the first rejection they are directed to. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-12, 27-28 and 42-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claims 11,12 (dependent upon claim 11), 27, 28 (dependent upon claim 27),42 and 43 (dependent upon claim 42) while independent claims 1 and 17 and 32, recite “the reflective portion comprises one or more multi
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 11-13, 27-29 and 42-44 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
With respect to claims 11,12 (dependent upon claim 11), 27, 28 (dependent upon claim 27),42 and 43 (dependent upon claim 42), while independent claims 1,17 and 32, recite “the reflective portion comprises one or more multilayer pillars”.  The language of claims 1, 17 and 32 is clearly related to the embodiment using Mo/Si bilayers (see claims 8 and 24 and prepub at [0024-0029] and figure 1A) and not to a reflective portion formed of a single layer of palladium, platinum or silver (see prepub at [0030] and figure 1E).  The applicant has clearly mixed the embodiments.
	With respect to claims 13 and 29, the “reflective portion” being formed of  “one of more pillars” is already recited in claims 1,17 and 32, so the limitations reciting pillars or reflective material are not further limiting. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3,5,5,8,11,15-19,21,22,24,27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. 20090268188, in view of Schwarzl 20020192571 and  Zhang et al. 20140063490.
Kato et al. 20090268188 illustrates in figures 7 and 8, a glass substrate (not shown), and a grouping of reflective round pinholes/openings (801) formed within a 100 micron radius (200 micron diameter) in the absorber layer (803) provided on the reflective Mo/Si multilayer [0040]. Figure 2 shows the apparatus where the aberration of the EUV exposure system is measured using the pinhole mask (400). The EUV is generated in element (110) with the reflective projection optics including the measurement field stop (140) in the beam path at the position of the exposure use field stop (141), The EUV is reflected off the pinhole aberration measurement mask (400), the EUV patterned by the pinhole mask is collected by the reflective optics and 

    PNG
    media_image1.png
    738
    568
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    650
    529
    media_image2.png
    Greyscale
    
    PNG
    media_image3.png
    209
    515
    media_image3.png
    Greyscale


Schwarzl 20020192571 illustrates with prior art mask of figure 3D, which includes a substrate, a reflective multilayer (ML) which is etched and the etched portions filled with absorber (A). The trenches can be equal to or less than the thickness of the reflective multilayer, but there can be CD errors due to reflections from any deeper ML layers remaining under the absorber layer  [0068-0071]. Figure 4D shows an embodiment where the buffer (equivalent to a capping layer) layer (B) and at least a portion of the reflective multilayer (ML) is etched through and the absorber layer (A) fills the groove/recess to be even with the buffer layer [0072]. Figure 6D shows an embodiment where an absorbing layer (A) is formed between the substrate (S) and the reflective multilayer (ML) and the reflective multilayer is etched through its full thickness and is ready to use as a reflective mask [0075-0079]. Figure 7E shows an embodiment where an absorbing layer (A) is formed between the substrate (S) and the reflective multilayer (ML) and the reflective multilayer is etched through its full thickness and the sidewalls and bottom of the groove is coated with absorber (A’) [0086-0089].   Figure 8E shows an embodiment where the reflective multilayer is etched through its full thickness and the sidewalls of the groove is coated with absorber (A) [0090-0085].   Where the absorber is lying on the reflective layer, there are shadowing effects from the absorber (and buffer layer) which can cause or amplify unacceptable imaging errors, such as structure width/size changes and structure displacements/shifts in the developed photoresist patterns and resultant devices [0009,0061].   


    PNG
    media_image4.png
    153
    426
    media_image4.png
    Greyscale
     
    PNG
    media_image5.png
    208
    534
    media_image5.png
    Greyscale



    PNG
    media_image6.png
    245
    535
    media_image6.png
    Greyscale
                  
    PNG
    media_image7.png
    170
    545
    media_image7.png
    Greyscale


Zhang et al. 20140063490 teaches a test structure for measuring wavefront aberration with respect to figures 3A, 3B and 4A-G, where the substrate (302) does not reflect EUV light, a reflective multilayer (404/304) is capped with a capping layer or Ru, Si, DLC or Pt (406/308) and may have a hardmask (402) [0058-0070]. Figure 5 teaches a similar wavefront aberration mask with a pinhole (508) in the absorber layer (506) formed on the reflective multilayer coated substrate where the pinhole depth is 50 nm or less and has a width of 40-100 nm. The reflective multilayer is 10 bilayers or less with 5 bilayers being specifically disclosed [0071-0075]. The reflective multilayer can have round pillar structures, round holes in the reflective multilayer or other shapes such as cubes, ovals or the like. These can be single pillars or pinholes or the test pattern can be multiple pillars and/or pinholes of different sizes or shapes that are used to measure the aberration across the pupil [0076]. Increasing the thickness of the absorber can increase the contrast and suppress background noise [0079-0080]. Embodiments where the test structures have increased angular bandwidth and/or can fill the pupil area.  The angular bandwidth can be increased by reducing the number of bilayers [0081-0085]. The pinhole depth and width can be chosen to minimize optical effects such as shadowing. Thicker absorbers cause shadowing [0054,0074,0087]. Figure 6 shows the contrast for different pillar and pinhole structures [0077]. The measurement of the wavefront aberration is discussed [0049-0056,0071-0088].  The pupil images are shown in figures 8A-8F and are images of Mo/Si multilayers with 


    PNG
    media_image8.png
    147
    197
    media_image8.png
    Greyscale
       
    PNG
    media_image9.png
    165
    215
    media_image9.png
    Greyscale


It would have been obvious to one skilled in the art to modify the pinhole mask of Kato et al. 20090268188 by forming the mask so that the top surface of the absorber is coplanar with the top surface of the reflective multilayer rather than on top of the reflective multilayer using the structure of figures 3D and 8E where the absorber has the same thickness as the reflective multilayer as shown in figure 8E and discussed at [0068-0071 as taught Schwarzl 20020192571 which would minimize shadowing discussed in Schwarzl 20020192571 at [0009,0061] as due to the absorber being on top of the reflective multilayer and shadowing being undesirable in pinhole masks at [0054,0074,0087] of Zhang et al. 20140063490.  Further, it would have been obvious to use a small number of bilayers in the reflective multilayer based upon the teaching at [0057] of Zhang et al. 20140063490, to form pinholes and/or pillar structures with diameters of less than 100 nm in the reflective layers as taught at [0074-0081] of Zhang et al. 20140063490 or the absorber areas as taught at [0071,0072] of Zhang et al. 20140063490 with a reasonable expectation of success given the mask structures of 6D and 8E of Schwarzl 20020192571 which 
Further, with respect to claims 17-19,21-27 and 29, it would have been obvious to use the mask in the apparatus of Kato et al. 20090268188 which includes an arithmetic unit which analyzes the data form the interferences fringes of the detection systems and calculates the differential wavefronts [0047]. 

The applicant argues that the absorption layer does not teach one or more pinholes in the absorber portion containing one or more multilayered pillars.  The wavefront aberration masks rendered obvious by the combination of the references etches the reflective layer provided on a substrate in the manner taught by Schwarzl 20020192571 and Zhang et al. 20140063490 to form reflective pillars in the areas (801) of Kato et al. 20090268188 and filling the areas where the reflective layer has been removed with absorber material followed by planarizing as in Schwarzl 20020192571, which will result in less shadowing effects as established in Schwarzl 20020192571 due to the absorber and reflective top surfaces being coplanar.  The result is each pinhole entirely filled by one reflective pillar.   The claims are met.


Claims 1-6,8,11-13,15-22,24 and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. 20090268188, in view of Schwarzl 20020192571 and  Zhang et al. 20140063490, further in view of Jin et al. CN 104298068 and/or Huh et al. 20080057412.
Jin et al. CN 104298068 (machine translation attached) teaches in figure 1 an EUV mask including a low expansion substrate (10), Mo/Si reflective multilayer (11/12), a capping layer 

    PNG
    media_image10.png
    164
    367
    media_image10.png
    Greyscale


Huh et al. 20080057412 teaches EUV masks on quartz substrates with Mo/Si alternating layers forming a reflective multilayer and an absorbing layer on that.  Materials which can be used in place of Mo include Sc, Ti, V, Cr, Fe, Ni, Co, Zr, Nb, Tc, Ru, Rh, Hf, Ta, W, Os, Ir, Pt,, Cu, Pd, Ag, Au and the like [0037-0038]
In addition to the basis above, it would have been obvious to modify the masks rendered obvious by the combination of Kato et al. 20090268188, Schwarzl 20020192571 and  Zhang et al. 20140063490 by replacing the Mo layers with one of Ag, Pt or Pd based up[on the teaching at [0037-0038] of Huh et al. 20080057412 and/or adding an antireflection layer to the absorber pattern where the top of the antireflection layer is coplanar with the capping layer over the multilayered reflective layer as taught in Jin et al. CN 104298068.
The examiner relies upon the response above without further comment as no further arguments were directed at this rejection.

Claims  1-3,5,5,8,11,15-19,21,22,24,27, 29,31-34,36,37,39,42,44 and 46  are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. 20090268188, in view of Schwarzl 20020192571 and  Zhang et al. 20140063490, further in view of Nakauchi et al. 20060238737.

	In addition to the basis above, it would have been obvious to modify the apparatus of Kato et al. 20090268188 used with the masks rendered obvious by the combination of Kato et al. 20090268188, Schwarzl 20020192571 and Zhang et al. 20140063490 by adding the feedback functionality taught in Nakauchi et al. 20060238737 which automates the adjustment of the adjusts the position of the reflective elements based upon measure wavefront aberrations.
The examiner relies upon the response above without further comment as no further arguments were directed at this rejection.

Claims 1-6,8,11-13,15-22,24,27-29,31-37,39,42-44 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. 20090268188, in view of Schwarzl 20020192571, Zhang et al. 20140063490  combined with Jin et al. CN 104298068 and/or Huh et al. 20080057412, further in view of Nakauchi et al. 20060238737.
In addition to the basis above, it would have been obvious to modify the apparatus of Kato et al. 20090268188 used with the masks rendered obvious by the combination of Kato et al. 20090268188, Schwarzl 20020192571 and Zhang et al. 20140063490 in combination with Jin et al. CN 104298068 and/or Huh et al. 20080057412 by adding the feedback functionality taught in Nakauchi et al. 20060238737 which automates the adjustment of the adjusts the position of the reflective elements based upon measure wavefront aberrations.
The examiner relies upon the response above without further comment as no further arguments were directed at this rejection.

Claims 1-3,5,5,8,11,15-19,21,22,24,27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. 20090268188, in view of Schwarzl 20020192571 and  Zhang et al. 20140063490, further in view of  Kim et al. 20160116835.
Kim et al. 20160116835 teaches with respect to figure 12A and 12B, the alternating Mo/Si  with a capping layer (130) of Ru, Ni or Ir, which are etched down to the substrate to define light absorbing areas (CLA). The reflective patterns may be connected to prevent collapse [0163-0168]. Figure 4-9D teaches reflective masks including a substrate (110), a reflective multilayer (120) with bilayers, trilayers or higher of high and low refractive indices (120a/120b). This is covered with a capping layer (130) of Ru, Ni, Ir, RuSi, or RuSiN compounds. These are etched to form trenches in the capping and reflective multilayer to the desired depth.  The absorption pattern (150) can be formed by filling with Ta absorbers to be level with the capping layer to reduce shadowing, which allow the angle EUV on the mask to be increased which increases the resolution of the EUV system and allows the critical dimension differences to be reduced, auxillary trenches (141-144) partitioned by a support patterns (160) which may be too small (not configured to) to be transferred in the resist/exposure target [0093-0154, particularly 0093-0116].

    PNG
    media_image11.png
    380
    406
    media_image11.png
    Greyscale
         
    PNG
    media_image12.png
    380
    408
    media_image12.png
    Greyscale


In addition to the basis above, the examiner holds that it would have been obvious to modify the wavefront aberration masks rendered obvious by the combination of Kato et al. 20090268188, Schwarzl 20020192571 and Zhang et al. 20140063490 by forming the pinholes with multiple reflective pillars in within them in the manner of the pillars (160) within the features 141-144 of figure 4, noting that these can be sub-resolution or not as discussed at [0108] of Kim et al. 20160116835.

Claims 1-6,8,11-13,15-22,24 and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. 20090268188, in view of Schwarzl 20020192571 and  Zhang et al. 20140063490, combined with Jin et al. CN 104298068 and/or Huh et al. 20080057412, further in view of  Kim et al. 20160116835.
In addition to the basis above, the examiner holds that it would have been obvious to modify the wavefront aberration masks rendered obvious by the combination of Kato et al. 20090268188, Schwarzl 20020192571 and Zhang et al. 20140063490 with Jin et al. CN 104298068 and/or Huh et al. 20080057412 by forming the pinholes with multiple reflective pillars in within them in the manner of the pillars (160) within the features 141-144 of figure 4, noting that these can be sub-resolution or not as discussed at [0108] of Kim et al. 20160116835.

Claims  1-3,5,5,8,11,15-19,21,22,24,27, 29,31-34,36,37,39,42,44 and 46  are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. 20090268188, in view of Schwarzl 20020192571, Zhang et al. 20140063490 and Nakauchi et al. 20060238737, further in view of  Kim et al. 20160116835.

In addition to the basis above, the examiner holds that it would have been obvious to modify the wavefront aberration masks rendered obvious by the combination of Kato et al. 20090268188, Schwarzl 20020192571, Zhang et al. 20140063490 and Nakauchi et al. 20060238737 by forming the pinholes with multiple reflective pillars in within them in the manner of the pillars (160) within the features 141-144 of figure 4, noting that these can be sub-resolution or not as discussed at [0108] of Kim et al. 20160116835.

Claims 1-6,8,11-13,15-22,24,27-29,31-37,39,42-44 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. 20090268188, in view of Schwarzl 20020192571, Zhang et al. 20140063490 and Nakauchi et al. 20060238737 combined with Jin et al. CN 104298068 and/or Huh et al. 20080057412, further in view of  Kim et al. 20160116835.
In addition to the basis above, the examiner holds that it would have been obvious to modify the wavefront aberration masks rendered obvious by the combination of Kato et al. 20090268188, Schwarzl 20020192571, Zhang et al. 20140063490 and Nakauchi et al. 20060238737 with Jin et al. CN 104298068 and/or Huh et al. 20080057412 by forming the pinholes with multiple reflective pillars in within them in the manner of the pillars (160) within the features 141-144 of figure 4, noting that these can be sub-resolution or not as discussed at [0108] of Kim et al. 20160116835

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 


    PNG
    media_image13.png
    122
    248
    media_image13.png
    Greyscale
5d               
    PNG
    media_image14.png
    118
    210
    media_image14.png
    Greyscale
 6e

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378.  The examiner can normally be reached on 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737



/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        January 6, 2022